Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 21, 2020

The Court of Appeals hereby passes the following order:

A20A2072. JUHWON SIMMONS v. THE STATE.

      In 2016, Juhwon Simmons pleaded guilty to two counts of trafficking of
persons for sexual servitude and two counts of pimping for person under 18. In
November 2019, he filed a motion to set aside void judgment, arguing that there were
problems with his grand jury indictment. The trial court dismissed his motion, and he
filed this direct appeal. We, however, lack jurisdiction.
      The Supreme Court has made clear that a motion seeking to challenge an
allegedly invalid or void judgment of conviction “is not one of the established
procedures for challenging the validity of a judgment in a criminal case” and that an
appeal from the denial of such a motion is subject to dismissal. Roberts v. State, 286
Ga. 532, 532 (690 SE2d 150) (2010). Thus, Simmons is not authorized to collaterally
attack his conviction in this manner. See id.; Harper v. State, 286 Ga. 216, 218 (1)
(686 SE2d 786) (2009); Matherlee v. State, 303 Ga. App. 765, 766 (694 SE2d 665)
(2010).
    Based on the foregoing, Simmons’s appeal is hereby DISMISSED for lack of
jurisdiction.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/21/2020
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.